Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I, clams 1-9, in the reply filed on 09/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-12 are withdrawn from consideration. An action on merits including claims 1-9 is as follows.

Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: a membrane, a backlight structure, plural lightguides and a light source, as cited in last paragraph of claim 1. 
In absence of essential structural positive relationship of the membrane, the backlight structure, the plural lightguides and the light source, it remains uncertain as to how the membrane, the backlight structure, the plural lightguides and the light source are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the membrane, the backlight structure, the plural lightguides and the light source, it remains uncertain as to whether the membrane, the backlight structure, the plural lightguides and the light source are structurally part of the claimed device.
As to claim 2, the omitted structural positive cooperative relationships is/are: an independent light source.  
In absence of essential structural positive relationship of the independent light source, it remains uncertain as to how the independent light source is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the independent light source, it remains uncertain as to whether the independent light source is structurally part of the claimed device.
As to claim 7, the omitted structural positive cooperative relationships is/are: one edge of the keyboard.  
In absence of essential structural positive relationship of the one edge of the keyboard, it remains uncertain as to how the one edge of the keyboard is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of one edge of the keyboard, it remains uncertain as to whether the one edge of the keyboard is structurally part of the claimed device.
	Dependent claims 3-6, 8 and 9 are necessarily rejected since they depend upon rejected base claim.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, the term “an independent light source” renders the claim vague and indefinite since it cannot be ascertained whether or not the independent light source of claim 2 refers to “a light source” as cited in base claim 1.
Dependent claims 3-6 are necessarily rejected since they depend upon rejected base claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Ligtenberg et al (USPN 2018/0217668, of record).
Regarding Claim 1, Ligtenberg et al disclose a portable information handling system (abstract) including: 
a housing having an interior and an upper surface (Para. 0125); 
a processor disposed in the housing interior and operable to execute instructions to process information (Fig. 50; paras. 0618, 0619); 
a memory disposed in the housing interior and interfaced with the processor, the memory operable to store the instructions and information (Para. 0155: FIGS. 2B-2F); 
a display integrated in the housing and interfaced with the processor, the display operable to present the information as visual images (Para. 0125); and 
a keyboard integrated in the housing upper surface (Para. 0131), the keyboard having plural rows of plural keys.
As to claim 1, the limitations: membrane, backlight structure, plural lightguides and a light source are not cited positively.
In absence of positive citation of these limitations: the membrane, the backlight structure, the plural lightguides and the light source, it cannot be ascertained as to whether the membrane, the backlight structure, the plural lightguides and the light source are structurally part of the claimed device.
As such, the Examiner does not give patentable weight to the limitations: the membrane, the backlight structure, the plural lightguides and the light source.
As to Claim 2, Apple discloses the portable information handling system of Claim 1 further including: 
a keyboard controller interfaced with the keyboard (Para. 0131); and 
an independent light source directed into each lightguide (Para. 0241).
As to claim 8, the limitation: each lightguide is not given patentable weight since it is not cited positively. 

Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 3-6, prior art of the record does not disclose applicant’s claimed portable information handling system of claim 3, which includes all limitations of base claim 1, wherein keyboard controller sets each independent light source illumination level based upon one or more predetermined conditions.
As to claim 7, prior art of the record does not disclose applicant’s claimed portable information handling system of claim 7, which includes all limitations of base claim 1, wherein the light source couples at one edge of the keyboard external to the membrane.
As to claim 9, prior art of the record does not disclose applicant’s claimed portable information handling system of claim 9, which includes all limitations of base claim 1, further including microlenses disposed in each lightguide at each key to direct light from the lightguide to the key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2875